 

AMENDMENT NO. 2 TO

Restricted Stock Unit Award Agreement 

 

 

Effective as of July 18, 2018, Steven G. Simonson, M.D. (“Participant”) and
Windtree Therapeutics, Inc. (the “Company”) hereby agree to amend the Restricted
Stock Unit (“RSU”) Award Agreement between them dated as of November 1, 2017 and
the related notice of award (as it may have been previously amended, the “RSU
Agreement”) to reflect the revisions set forth herein (“Amendment No. 2”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the RSU Agreement.

 

Notwithstanding anything to the contrary set forth in the RSU Agreement, or in
Participant’s Employment Agreement, as amended, the vesting date for the RSU
awarded to Participant effective November 1, 2017 is hereby changed from August
1, 2018 to October 1, 2018. The second vesting date for the balance of the RSU
award shall remain unchanged.

 

Except as amended herein, the remaining terms and conditions of the RSU
Agreement shall remain in full force and effect. This Amendment No. 2confirms an
agreement between Participant and the Company with respect to the subject matter
hereof and is a material part of the consideration stated in the RSU Agreement
and mutual promises made in connection therewith. The parties have executed this
Amendment No. 2 as of the day and date first set forth above.

 

 

Windtree Therapeutics, Inc.

         

By:       /s/ Kathy Cole

 

Name:  Kathy Cole

/s/ Steven G. Simonson, M.D.

Title:    SVP, Human Resources

Name: Steven G. Simonson, M.D.

 